Citation Nr: 0914603	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  00-10 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1970 to December 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for PTSD.  

The appellant presented testimony at a Travel Board hearing 
before the undersigned in September 2006.


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to a stressor he experienced during his service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
psychoses, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  However, PTSD is not classified 
as a psychosis, and service connection for PTSD accordingly 
may not be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (under the criteria of DSM-IV); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

When the evidence does not establish that a Veteran is a 
combat Veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Veteran served on active duty from May 1970 to December 
1971.  His service included an assignment to Vietnam from 
September 1970 to August 1971.  During that period the 
Veteran served as a pioneer and a combat engineer in the 20th 
Engineering Battalion (Cbt), Company D.  He claims that his 
service during that period exposed him to combat and non-
combat stressors that support a PTSD diagnosis.  

The Veteran testified at a September 2006 RO hearing, where 
he identified several stressful events during his service.  
In November 2006, the Board remanded the Veteran's claim for 
additional treatment records and a request with the United 
States Army and Joint Services Records Research Center 
(JSRRC) for verification of the listed stressors.  

As a preliminary matter, however, the Board finds that the 
evidence does not show that the Veteran engaged in combat 
with the enemy during his service.  The Veteran served with 
the 20th Engineering Battalion (Cbt), Company D, as a combat 
engineer.  The service records do not indicate that the 
Veteran engaged in combat with the enemy.  Furthermore, there 
is no indication in the personnel records that he was 
assigned to or participated in combat duties.  Finally, none 
of the Veteran's medals or awards are indicative of combat 
service.  The Veteran received the National Defense Service 
Medal, the Vietnam Service Medal, and the Vietnam Campaign 
Medal.  Although the medals indicate the Veteran served in 
Vietnam, they do not indicate that the Veteran served in 
combat.  In conjunction with his military occupational 
specialty (MOS) and lack of combat unit affiliation, the fact 
that the Veteran did not receive an award for combat service 
is probative evidence that he likely did not participate in 
combat.  Thus, his reported PTSD stressors must be verified 
in order for service connection for PTSD to be warranted.

The Veteran's service medical records are negative for 
evidence of any chronic psychiatric disability during 
service.  His psychiatric evaluation at separation from 
service was normal.  

Post-service treatment records include treatment records from 
June 1994 to November 2005, which show that the Veteran was 
first noted to have PTSD in June 1994.  He was admitted to 
the PTSD Unit on several instances, having reported frequent 
nightmares, flashbacks, anxiety, depression, and survivor 
guilt.  He also underwent treatment other than though PTSD 
Units.  

The Veteran underwent a VA examination in July 1994.  The 
examiner stated that the Veteran claimed to have been blown 
off a bunker where two of his buddies were also killed.  He 
claimed to have been hospitalized for approximately one month 
with a concussion.  The examiner diagnosed the Veteran with 
chronic moderate PTSD.  

The Veteran underwent another VA examination in July 1999.  
The Veteran claimed to have witnessed a buddy pick up a dud 
shell which exploded and killed him.  He claimed that he was 
on guard tower duty when he was blown out of the tower and 
received a head injury and concussion.  He claimed to have 
received treatment in Cam Rhan Bay for three weeks to a 
month.  In addition, he stated that he was in a unit, which 
was pinned down by enemy and had numerous firefights with the 
VC for one week.  He claimed that during that time he handled 
many body bags and helped with the wounded.  He stated that 
he frequently heard enemy bullets whizzing by his head while 
performing mine sweeping duties.  Furthermore, he claimed to 
have witnessed a Papa San on a Lambretta motorbike, who was 
killed by road mine, and his boy was taken back to the 
village.  The examiner again diagnosed the Veteran with PTSD 
accompanied by severe depressive symptomatology as directly 
related to military service.  

The Veteran alleges that while serving in Vietnam, he was 
exposed to multiple stressful events that support a PTSD 
diagnosis.  Specifically, at his September 2006 testimony 
before the Board, the Veteran described a North Vietnamese 
attack on the camp at which he was stationed in approximately 
June 1971.  The Veteran described the attack as involving 
incoming fire, eventually overrunning the camp, necessitating 
the evacuation of troops.  The Veteran stated that, at the 
time of the attack, the camp had no infantry support.  

All attempts have been made to verify the Veteran's alleged 
stressors.  The RO contacted JSRRC to attempt to verify the 
Veteran's stressors.  The JSRRC responded that it reviewed 
the Operational Reports-Lessons Learned (OR-LLs) submitted by 
the 20th Engineering Battalion covering the period of 
December 1, 1970, to August 28, 1971.  It was documented that 
Company D was located at Camp Wilson in Pleiku and 
participated in construction projects in the province of 
Pleiku to include Landing Zone Lonely and Campy Holloway from 
May 1 to August 28, 1971.  Although JSRRC noted that the OR-
LLs did not reference attacks against Pleiku in June 1971, 
upon its review of a Combat Operations After Action Report 
(COAAR) submitted by the 6254th Air Base Squadron from April 
20, 1971, the JSRRC stated that the COAAR documents that the 
enemy attacked the Pleiu Air Base with mortars and rockets on 
March 31, 1971.  The COAAR further documents that enemy 
saboteurs (sappers) infiltrated the perimeter and detonated 
11 satchel charges destroying several buildings.  An OR-LL 
submitted by the 52nd Artillery Group covering the period 
that ended on April 30, 1971, documents that on April 2, 
1971, the enemy launched an intensive attack by the fire on 
LZ Lonely.  In Addition, JSRRC noted that the history of the 
604th Transportation Company documents that Camp Holloway was 
subjected to a mortar attack on May 6, 1971.

The Board finds that, although the JSRRC did not confirm the 
June 1971 stressor events that the Veteran described in his 
hearing, records of other units located in the same location 
as the Veteran's unit reference stressful events that the 
Veteran described in his testimony.  The attacks JSRRC listed 
on the battalions in the same area as the Veteran's battalion 
provide sufficient evidence to verify the occurrence of some 
of the Veteran's claimed service stressors.  

Because the Veteran's PTSD diagnosis was based, at least in 
part, on corroborated stressors, the Board finds that it is 
at least as likely as not that the evidence of record 
demonstrates that the Veteran's PTSD is due to verified 
stressor events during his service.  Therefore, the Board 
finds that service connection for PTSD is warranted.  All 
reasonable doubt has been resolved in favor of the claimant 
in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


